DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic mail on 2021.08.06, by Luke Pedersen (45003), in response to a telephonic interview with Mr. Pedersen held on 2021.07.30.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended to read as follows:

A variable displacement compressor including a suction chamber into which a refrigerant, before being compressed, is introduced, a compression section that draws and compresses the refrigerant in the suction chamber, a discharge chamber into which the compressed refrigerant compressed by the compression section is discharged, and a controlled pressure chamber, in which a discharge displacement changes in accordance with a pressure in the controlled pressure chamber,
	the variable displacement compressor comprising:
		a control valve disposed in a pressure supply passage for supplying the refrigerant in the discharge chamber to the controlled pressure chamber, the control valve being adapted to adjust an opening degree of the pressure supply passage;
		a switching valve disposed in the pressure supply passage to be closer to the controlled pressure chamber than the control valve is, the switching valve switching between a first state in which the switching valve provides communication between a first valve hole communicating with a first portion of the pressure supply passage between the control valve and the switching valve, and a second valve hole communicating with a second portion of the pressure supply passage between the switching valve and the controlled pressure chamber, and a second state in which the switching valve provides communication between the second valve hole and a pressure release hole communicating with the suction chamber; and
		a throttle passage that provides communication between the first portion of the pressure supply passage between the control valve and the switching valve, and the suction chamber,
	the switching valve comprising:
		a main valve body including an internal passage for providing communication between the first valve hole and the second valve hole, the main valve body being adapted to operate so that the main valve body blocks the communication between the second valve hole and the pressure release hole, when a pressure in the first portion of the pressure supply passage between the control valve and the switching valve is higher than a pressure in the controlled pressure chamber, whereas the main valve body provides communication between the second valve hole and the pressure release hole, when the pressure in the first portion of the pressure supply passage between the control valve and the switching valve is lower than the pressure in the controlled pressure chamber; and
		a sub valve body adapted to operate so that the sub valve body opens the internal passage of the main valve body, when the pressure in the first portion of the pressure supply passage between the control valve and the switching valve is higher than the pressure in the controlled pressure chamber, whereas the sub valve body closes the internal passage of the main valve body, when the pressure in the first portion of the pressure supply passage between the control valve and the switching valve is lower than the pressure in the controlled pressure chamber,
	wherein the sub valve body is formed to be lighter than the main valve body, and the sub valve body actuates before the main valve body to close the internal passage of the main valve body, when the control valve closes the pressure supply passage and the pressure in the first portion of the pressure supply passage between the control valve and the switching valve decreases.

Regarding Claim 3: Claim 3 has been amended to read as follows:

The variable displacement compressor according to claim 1, wherein the main valve body is configured so that, when the pressure in the first portion of the pressure first portion of the pressure supply passage between the control valve and the switching valve is lower than the pressure in the controlled pressure chamber, the main valve body comes into contact with the first valve seat and departs from the second valve seat, to provide communication between the second valve hole and the pressure release hole.

Regarding Claim 5: Claim 5 has been amended to read as follows:

The variable displacement compressor according to claim 4, wherein the sub valve body is disposed to be closer to the controlled pressure chamber than the main valve body is, and the sub valve body includes a sub valve body valve portion that is configured to open and close a second valve hole-side end of the internal passage of the main valve body, and a sub valve body internal passage that provides communication between the second portion of the pressure supply passage between the switching valve and the controlled pressure chamber, and the second valve hole.

Regarding Claim 9: Claim 9 has been amended to read as follows:

first portion of the pressure supply passage between the control valve and the switching valve is higher than the pressure in the controlled pressure chamber, the main valve body departs from a first valve seat surrounding the first valve hole and comes into contact with a second valve seat surrounding the second valve hole, to block the communication between the second valve hole and the pressure release hole, whereas when the pressure in the first portion of the pressure supply passage between the control valve and the switching valve is lower than the pressure in the controlled pressure chamber, the main valve body comes into contact with the first valve seat and departs from the second valve seat, to provide communication between the second valve hole and the pressure release hole.

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

VARIABLE DISPLACEMENT REFRIGERANT COMPRESSOR HAVING A CONTROL VALVE ADAPTED TO ADJUST AN OPENING DEGREE OF A PRESSURE SUPPLY PASSAGE AND A SWITCHING VALVE IN THE PRESSURE SUPPLY PASSAGE CLOSER TO A CONTROLLED PRESSURE CHAMBER THAN THE CONTROL VALVE AND SWITCHING BETWEEN A FIRST STATE AND A SECOND STATE

Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest known prior art device was taught by US 6,074,173, (“Taguchi”), US 6,481,977, (“Mameda”), and US 2011/0214564, (“Okuda”). Taguchi, Mameda, and Okuda each teach a variable displacement compressor including a suction chamber into which a refrigerant, before being compressed, is introduced, a compression section that draws and compresses the refrigerant in the suction chamber, a discharge chamber into which the compressed refrigerant compressed by the compression section is discharged, and the controlled pressure chamber, in which a discharge displacement changes in accordance with a pressure in the controlled pressure chamber, the variable displacement compressor comprising: a control valve disposed in a pressure supply passage for supplying the refrigerant in the discharge chamber to the controlled pressure chamber, the control valve being adapted to adjust an opening degree of the pressure supply passage, and each further teaches the use of a secondary switching valve in fluid communication with the control valve; however, none of Taguchi, Mameda, and Okuda teach the specifically claimed arrangement of the switching valve. Taguchi, Mameda, and Okuda either alone or in combination disclose or suggest wherein “a switching valve disposed in the pressure supply passage to be closer to the controlled pressure chamber than the control valve is, the switching valve switching between a first state in which the switching valve provides communication between a first valve hole communicating with a pressure supply passage between the control valve and the switching valve, and a 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0356439 – Variable capacity compressor with a valve in the pressure supply passage
US 6,074,173 – Variable displacement compressor with a liquid refrigerant and a valve located in the pressure supply passage
US 2002/0006339 – Compressor utilizing spaces between cylinder bores and having a valve located in the pressure supply passage
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/BENJAMIN DOYLE/Examiner, Art Unit 3746